Title: To Benjamin Franklin from Landais, 1 May 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
Nantes May 1st 1779
I Received Your Favour of the 24 ult. and went directly down the River to the Ship to aquaint the Honnble John Adam with the order you geve me. The wind is So high that no loaded buts can go aboard, I’ll do my utmost to fullfil your order as Soon as possible— I have recruted already fourty three fore mast men among the american Prisonners besides the Captains that are willings to enter as volontiers. I which I Should find your futur orders at my arrival at Port L’Orient, and know wheither I am to have the Ship Careen or to go directly on a Cruse for to loose no time in putting them in execution.
I am with the Greateast Respect Your Excellency Most Obeidient Most humble Servant.
P. Landais
To his Excellency Bn Franklin Minister Plenipotentary of the united States of America
 
Addressed: To / His Excellency Bn Francklin / Minister Plenipotentary of the united States / Of America at Passy / Paris
Notation: P. Landais. May 1st 79.
